DETAILED ACTION
Claims 1-6 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “the structure” in the fifth line is improper. Suggested correction is “the predetermined structure”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the time” in the ninth line is improper. Suggested correction is “the predetermined structure”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the structure” in the fourth line is improper. Suggested correction is “the predetermined structure”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the time. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “the time” in the ninth line is improper. Suggested correction is “the predetermined structure”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a term" in the eighth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a term" in the eighth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a term" in the seventh line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-6, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, process of the energy dissipation from crack generation. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: Claim 1 is directed to an apparatus, which is a manufacture, which is a statutory category of invention. Therefore, claim 1 is directed to a patent eligible category of invention. Claim 5 is directed to a method, which is a process, which is a statutory category of invention. Therefore, claim 5 is directed to a patent eligible category of invention. Claim 6 is directed to a program. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 6 recites “a program” which is software per se which is non-statutory subject matter.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of predicting crack generation, constituting an abstract idea based on Mathematical Concepts. The limitation of "a model acquisition unit that acquires a structure model corresponding to a predetermined structure; and” under its broadest reasonable interpretation, covers mathematical concepts including "a crack prediction unit that predicts crack generation in the structure by calculating a differential equation including a term set at each position of the structure model” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of " and in proportion to a time differential of a crack variable that expresses presence or absence of a crack” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of " and a term set at each position of the structure model” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of " and in proportion to plastic dissipation energy that expresses energy dissipated at the time of plastic deformation by utilizing the crack variable.” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of "constructing a scramjet waverider geometry using a known flow field from which a waverider can be derived and the determined performance characteristics.” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Thus, the claims are directed to the abstract idea of under its broadest reasonable interpretation, covers mathematical concepts 
Prong 2, Step 2A: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. For example, claim 1 recites the apparatus within the preamble of the claim, such that the body of the claims do not use additional elements beyond predicting crack generation in the structure model in a meaningful way. This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations to implement the abstract idea. This type of generally linking the use of the judicial exception to a particular technological environment is not sufficient to prove integration into a practical application. The claims merely detail instructions to compute crack generation variables.
Step 2B: The claims do not contain any additional elements beyond the abstract idea. The claim comprises several software modules (i.e. model acquisition unit, crack prediction unit, etc) that perform the steps of the abstract idea. This indicates the claim is performed by software such that the claimed invention is nothing more than instructions performed utilizing a computer as a tool. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The software modules and instructions are recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further defining how the plastic dissipation energy is calculated, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Dependent claim 3 is directed to further defining how the plastic dissipation energy is calculated, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Dependent claim 4 is directed to further defining the differential equation used in calculations, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Accordingly, claims 1-6 are rejected under 35 U.S.C. 101 because the claims are either not patent eligible or not directed to a judicial exception without anything significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nairn “Simulation of Crack Growth in Ductile Materials”.
Regarding claim 1, Nairn teaches An information processing apparatus, comprising: a model acquisition unit that acquires a structure model corresponding to a predetermined structure; and (Abstract, Page 1 Introduction Second Paragraph, Page 2 Introduction First through Third full paragraphs, A computer is used for fracture simulation of a model material)
a crack prediction unit that predicts crack generation in the structure by calculating a differential equation (Page 2 Introduction First through Third full paragraphs, Equations 1-29, A set of differential equations is used to simulate crack growth)
including a term set at each position of the structure model and (Equations 1-29, a term is set at each position of the equations, which describe the characteristics of the model material)
in proportion to a time differential of a crack variable that expresses presence or absence of a crack (Page 6 Second Full Paragraph, Equation 16, a crack length variable expresses the absence of a crack or presence of a crack)
and a term set at each position of the structure model (Equations 1-29, a term is set at each position of the equations, which describe the characteristics of the model material)
and in proportion to plastic dissipation energy that expresses energy dissipated at the time of plastic deformation by utilizing the crack variable. (Equations 16, 25 and 26-29, Page 6 Second Full Paragraph, Page 8 Last Paragraph, Page 9 first three paragraphs and Results and Discussion First and second Paragraph, Utilizing crack length, the energy dissipated by plastic deformation is calculated using the set of equations)
The Nairn reference discloses the needed differential equations, although using the variables needed in separate equations, was known in the prior art at the time of the invention.
Since each individual variable as well as equation and their functions are shown in the prior art, albeit shown in different equations, the difference between the claimed subject matter and the prior art rests not on any individual variable, equation or function but in the very combination itself, that is in the substitution the substitution of one variable in a given equation for another.
Thus, the simple substitution of one known variable for another producing a predictable result renders the claim obvious.

Regarding claim 2, Nairn teaches the limitations of claim 1. Nairn teaches the plastic dissipation energy is set by utilizing an amount of integrating an equivalent stress with a small increment of equivalent plastic strain. ((Equations 16, 25 and 26-29, Page 6 Second Full Paragraph, Page 8 Last Paragraph, Page 9 first three paragraphs and Results and Discussion First and second Paragraph, By combining equations 25 and 29, equivalent stress and plastic strain are used to calculate the plastic dissipation energy)

Regarding claim 3, Nairn teaches the limitations of claim 1. Nairn teaches the plastic dissipation energy is set by utilizing a product of a difference between an equivalent stress and a yield stress and equivalent plastic strain (Figure 3, Equations 25, 29 and 32, Using the variables plugged in to equations 25 and 32, when used in equation 29, express a product of a difference between stress, yield stress and plastic strain)
and is zero in a case where the equivalent stress is smaller than the yield stress. (Page 9 Results and Discussion First and second Paragraph, The material will not yield if the stress applied is less than the yield stress)

In regards to claim 5, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 6, it is the program embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nairn in view of Miller et al. “A High-Order Eulerian Godunov Method for Elastic/Plastic Flow in Solids”. 
Regarding claim 3, Nairn teaches the limitations of claim 1. Nairn does not explicitly teach the differential equation further includes a diffusion term in proportion to a second order differential of a spatial coordinate.
Miller teaches the differential equation further includes a diffusion term in proportion to a second order differential of a spatial coordinate. (Page 1 Introduction, Equation 96, A diffusion term is used that is calculated using a series of second order differential equations of spatial coordinates) 
The Miller reference shows that the use of diffusion terms defined by second order differential equations and spatial coordinates was known in the prior art at the time of the invention.
Since each in individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, that is in the substitution of a diffusion term of the Miller reference into the partial differential equation of Nairn. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boljanović “Analysis of Crack Propagation Using the Strain Energy Density Method”: Also teaches a series of equations used for determining the amount of plastic energy dissipated including variables for crack length, yield strength, stress and strain. 
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                    

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128